internal_revenue_service number release date index number ----------------------- -------------------------------- ------------------------------ ----------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number -------------------- refer reply to cc psi plr-118711-05 date september legend decedent spouse trust year year year date date dear --------------- ------------------------------------------------------- ------------------------------------------------- ------------------------------------- ------- ------- ------- ---------------------- ------------------- this letter is in response to a letter dated date from your authorized representative requesting a ruling that pursuant to revproc_2001_38 2001_1_cb_1335 the qualified_terminable_interest_property qtip_election made with respect to a credit_shelter_trust established under the terms of trust is a nullity for federal estate gift and generation-skipping_transfer_tax purposes the facts and representations submitted are summarized as follows decedent created trust a revocable inter_vivos_trust in year trust was amended in year and year decedent died on date survived by spouse and four children under the provisions of trust upon decedent’s death trust is to set_aside a sum which is equal to the largest amount that can pass free of federal estate_tax by reason of the unified plr-118711-05 credit against the estate and gift_tax the credit_shelter_trust and the remainder is to be distributed outright to spouse the trustee of the credit_shelter_trust is to distribute the net_income of the trust to spouse during spouse’s lifetime in convenient installments at least quarterly the trustee may also pay to spouse all or so much of the principal of the trust as in the trustee’s sole discretion is necessary for spouse’s medical_care maintenance and support taking into consideration other assets available to spouse spouse during spouse’s lifetime may invade the principal of the trust in favor of spouse in an amount not to exceed in the aggregate during any calendar_year the greater of five thousand dollars dollar_figure or five prevent of the principal of the trust upon the death of spouse the trustee is to divide the trust into equal shares to provide one share for each living child of decedent and one share for the then living lineal_descendants of each deceased child of decedent decedent's united_states estate and generation-skipping_transfer_tax return form_706 was timely filed on schedule m of the form_706 a qtip_election under sec_2056 was made with respect to the value of all property passing to the credit_shelter_trust no estate_tax liability was due spouse received an estate_tax closing letter on date it was subsequently discovered that the value of the property for which the qtip_election was made included the value of the property passing to the credit_shelter_trust the qtip_election with respect to the credit_shelter_trust was not necessary to reduce the estate_tax liability to zero spouse requests the following rulings the assets constituting the credit_shelter_trust under trust will not be includable in the gross_estate of spouse upon spouse’s death under sec_2044 spouse will not be treated as making a gift of the property under sec_2519 if spouse disposes of spouse’s income_interest with respect to the property in the credit_shelter_trust spouse will not be considered the transferor of the property in the credit_shelter_trust for generation-skipping_transfer_tax purposes in sec_2652 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that except as limited by sec_2056 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides the general_rule that a marital_deduction is not allowed for an interest passing to the plr-118711-05 surviving_spouse that is a terminable_interest an interest is a terminable_interest if the interest passing to the surviving_spouse will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides an exception to this terminable_interest_rule in the case of qualified_terminable_interest_property qtip for purposes of sec_2056 qualified_terminable_interest_property is treated as passing to the surviving_spouse and no part of the property is treated as passing to any person other than the surviving_spouse under sec_2056 qualified_terminable_interest_property is property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the election to treat property as qtip under sec_2056 is made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable sec_2044 and b provide generally that the value of the gross_estate includes the value of any property in which the decedent had a qualifying_income_interest_for_life and with respect to which a deduction was allowed for the transfer of the property to the decedent under sec_2056 sec_2519 and b provide that any disposition of all or part of a qualifying_income_interest_for_life in any property with respect to which a deduction was allowed under sec_2056 is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2652 provides that in the case of property subject_to an election under sec_2056 the surviving_spouse will be treated as the transferor of the property for generation-skipping_transfer_tax purposes in the absence of a reverse_qtip_election under sec_2652 in general under revproc_2001_38 a qtip_election under sec_2056 will be treated as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 where the election was not necessary to reduce the estate_tax liability to zero based on values as finally determined for federal estate_tax purposes the revenue_procedure provides an example where the decedent’s will provides for a credit_shelter_trust to be funded with an amount equal to the applicable_exclusion_amount under sec_2010 with the balance of the estate passing to a marital trust intended to qualify under sec_2056 the estate makes qtip elections with respect to both the credit_shelter_trust and the marital trust the qtip_election for the credit_shelter_trust was not necessary because no estate_tax would have been imposed whether or not the qtip_election was made for that trust see revproc_2001_38 sec_2 plr-118711-05 in this case the qtip_election with respect to the value of the property passing to the credit_shelter_trust was not necessary to reduce the estate_tax liability to zero that is the estate_tax liability would have been zero whether or not the election was made with respect to the trust accordingly we rule that the qtip_election with respect to the value of property passing to the credit_shelter_trust is null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 the property held in the credit_shelter_trust will not be includible in the gross_estate of spouse under sec_2044 and spouse will not be treated as making a gift under sec_2519 if spouse disposes of the income_interest with respect to that property further spouse will not be treated as the transferor of the property in the credit_shelter_trust for generation-skipping_transfer_tax purposes under sec_2652 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition we express or imply no opinion regarding the value of the property transferred to the trusts the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative each ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
